         Case 3:14-cv-05157-SK Document 248 Filed 10/26/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES

 Date: October 26, 2018          Time: 46 minutes               Judge: SALLIE KIM
 Case No.: 14-cv-05157-SK        Case Name: Barajas v. City of Rohnert Park

Attorneys for Plaintiffs: Arturo Gonzalez; Caitlin Blythe
Attorneys for Defendants: Scott Lewis

 Deputy Clerk: Melinda K. Lozenski               Court Reporter: Vicki Eastvold

 TRIAL BEGAN: 10/23/2018                         FURTHER TRIAL: 10/30/2018

                                       PROCEEDINGS

Charging Conference - held.

                                          SUMMARY

Court addresses portion of video deposition of Chief Masterson being made part of the record
and stipulation that was read during testimony on 10/25/2018.

Discussion held regarding verdict form and jury instructions.

Counsel shall file any further comments/objections on the proposed verdict form by Monday
10/29/2018 at 9:00 AM.


EXHIBITS:

WITNESSES:
